DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 15-17 and 19-20 are indefinite because they improperly mix two statutory categories of invention -an apparatus and a method. The preamble of claim 15 purports to define the statutory category of the invention as a method, but the body of the claim 15 contains many structural details that appears to define an apparatus. Claim 15 improperly claim both a method and an apparatus and thus is indefinite and invalid. Method claims 16-17 and 19-20 failed to recite active, positive steps. Method claims 19-20 recite only structural details. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8, 10-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Kohei et al. (JP H11148626 A) and Brunnmair et al.  (US 2001/0015160 A1).
 	Brancuzsky et al. disclose an apparatus for drying bulk goods (abstract), the apparatus comprising: at least one dryer 1 (abstract);  at least one hot gas generator 5; and at least one first heat exchanger 4 configured to indirectly heat a vapor gas mixture for drying the bulk goods in the at least one dryer 1 (abstract), said at least one first heat exchanger 4 is configured to be heated by exhaust gases produced by said at least one hot gas generator 5 (abstract and Fig. 2); at least one branch line, upstream, downstream, and/or within the at least one heat exchanger 4, the at least one branch line configured to branch off a partial flow of the vapor gas mixture and guide the partial flow of the vapor gas mixture to the at least one hot gas generator 5 (abstract, Fig. 2);  and at least one line for the remaining partial flow of the vapor gas mixture, the at least one line configured to guide the remaining partial flow of the vapor gas mixture to the at least one dryer 1 (abstract, Fig. 2).  Wherein said at least one hot gas generator 5 comprises at least one fuel fired hot gas generator 28 (paragraph [0045] discloses boiler 28 is supplied with pre-heated combustion air and exhaust gasses from the boiler 28 being directed to the heat-exchanger 19 (Fig. 3), therefore, the boiler 28 is considered as a hot gas generator which generates hot exhaust gas by combustion fuel) and at least one multi-fuel 16, 17, 27 burner 5 in addition to the at least one fuel fired hot gas generator 28 (Fig. 3); wherein the at least one multi-fuel burner allows the combustion of fossil fuels or dust-like solids (paragraph [0017]; wherein the at least one multi-fuel burner 5 and the at least one fuel fired hot gas generator 28 are configured to be independent or in parallel (Fig. 3), said at least one multi-fuel burner 5 including a combustion chamber with a muffle 21 in which a fuel/combustion air mixture is ignited and burned, and a combustion chamber ceiling (paragraph [0021]); wherein said combustion chamber ceiling comprises at least one inlet for combustion air into the muffle 21 (Fig. 3, at top of muffle 21, paragraph [0044], last 5 lines), an outer nozzle ring (Fig. 3, at 30) forming configured to form an inlet for a cooling gas surrounding the muffle 21; and an inner nozzle ring configured to form an inlet for a cooling gas inside the muffle 21 (Fig. 3, paragraphs [0021], [0023]), the inner nozzle ring configured to provide a laminar flow of cooling gas along the muffle 21, said inner nozzle ring and said outer nozzle ring are separately controlled (paragraph [0021]) and said inner nozzle ring is configured to be fed with gas exhausted by the at least one fuel fired hot gas generator 28, with ambient air 13, 25, and/or with gas resulting from external production processes 16, 17, 27, 22, 23, 24 (Fig. 3). Wherein the inner nozzle ring and/or the outer nozzle ring comprises an entering angle of approximately 0 degrees to approximately 60 degrees (paragraph [0021]). Wherein said at least one hot gas generator 5 is configured to be fed with gases that result from external productions processes 16, 17, 27 (paragraph [0044]).  Wherein said at least one hot gas generator 5 is configured to be supplied via the at least one branch line (Figs. 1-3, supplied by partial vapor fan 10) with a partial Page 5 ofl11Serial No. Not Yet AssignedApplication Filed: Herewith Attorney Docket No. 1671 3-3 (199P 2320)flow of the vapor gas mixture as primary, secondary, and/or tertiary gas.  Wherein at least one regulable partial vapor fan 10 is in the at least one branch line to the hot gas generator 5 (Figs. 1-3), wherein the at least one regulable partial vapor fan 10 is preferably regulable by at least one of: a pollution level in the exhaust gas produced by the at least one hot gas generator 5, in particular by a nitrogen oxide level and/or carbon monoxide level in said exhaust gas;  an oxygen content in the exhaust gas produced by the at least one hot gas generator 5;  and/or a maximum inert gas content in the vapor gas mixture for drying the bulk goods in the at least one dryer 1 (claims 2-4).  Wherein a cleaning arrangement 3 is configured to clean the vapor gas mixture which is discharged from the at least one dryer, in particular at least one cyclone, preferably at least one cyclone battery (claim 8).  Wherein at least one drying vapor fan 8 is down-stream of the dryer 1 (Figs. 1-3). Wherein a metering device 12 is configured to regulate the water content in the dryer 1 (paragraph [0039]).  Wherein the apparatus is included in an arrangement for manufacturing of wooden material boards, the arrangement including at least one crushing device, at least one drying device, and at least one pressing device (claim 15). Brancuzsky et al. also disclose a method for continuously drying bulk goods, in particular wood fibers and/or wood chips (abstract),in at least one dryer 1, which is supplied with bulk goods and through which a vapor gas mixture passes in a drying circuit (Figures 1-3), the method comprising: heating the vapor gas mixture via at least one heat exchanger 4, the at least one heat exchanger 4 configured to be heated by exhaust gases produced by at least one hot gas generator 5, 28 (Figures 1-3); guiding the vapor gas mixture to the at least one heat exchanger 4 in which the vapor gas mixture is heated (Figures 1-3); branching off at least a partial flow the vapor gas mixture, upstream the at least one heat exchanger 4 (Figs. 1-3), wherein the at least the partial flow of the vapor gas mixture is conducted into the at least one hot gas generator 5 (Figures 1-3, by fan 10); Wherein said at least one hot gas generator 5, 28 comprises at least one fuel fired hot gas generator 28; wherein the at least one hot gas generator 5 is fired with biomass, in particular wood biomass and/or a multi-fuel burner 5 (paragraph [0017], last 8 lines). Page 8 ofl11Serial No. Not Yet AssignedApplication Filed: HerewithAttorney Docket No. 1671 3-3 (199P 2320)Wherein the at least one hot gas generator 5, 28 comprises at least one fuel fired hot gas generator 28 and at least one multi-fuel 16, 17, 27 burner 5 in addition to the at least one fuel  fired hot gas generator 28; wherein the at least one multi-fuel burner 5 and the at least one fuel fired hot gas generator 28 are configured to be independent or in parallel (Fig. 3), the at least one multi-fuel burner 5 including a combustion chamber with a muffle 21 in which a fuel/combustion air mixture is ignited and burned, and a combustion chamber ceiling (paragraph [0021]); wherein said combustion chamber ceiling comprises at least one inlet for combustion air into the muffle 21 (Fig. 3, at top of muffle 21, paragraph [0044], last 5 lines), an outer nozzle ring (Fig. 3, at 30) forming configured to form an inlet for a cooling gas surrounding the muffle 21; and an inner nozzle ring forming configured to form an inlet for a cooling gas inside the muffle 21 (Fig. 3, paragraphs [0021], [0023]), the inner nozzle ring providing a laminar flow of cooling gas along the muffle 21, wherein said inner nozzle ring and said outer nozzle ring are separately controlled (paragraph [0021]) and said inner nozzle ring is configured to be fed with gas exhausted by the at least one fuel fired hot gas generator, with ambient air 13, 25,  and/or with gas resulting from external production processes 16, 17, 27, 22, 23, 24 (Fig. 3). Wherein the inner nozzle ring and/or the outer nozzle ring has (have) an entering angle between approximately 0 and approximately 60 degrees, wherein the entering angle is preferably adjustable depending on the fuel used (paragraph [0021]). Brancuzsky et al. disclose the claimed invention except for the fuel for boiler 28 (which is considered as a hot gas generator) is a solid fuel, i.e. the boiler 28 is a solid fired hot gas generator, wherein the at least one solid fired hot gas generator allows the combustion of combustible organic material in any particular form and is enabled to combust solid materials, which cannot be combusted in the at least one multi-fuel burner.   Kohei et al. teach a solid fired hot gas generator allows the combustion of combustible organic material in any particular form and is enabled to combust solid materials, which cannot be combusted in the at least one multi-fuel burner (paragraphs [0001], [0002] using wood materials such as wood chips, wood flour, and bark having different shapes, sizes, physical properties, as main fuels for boiler). Therefore, it would have been obvious to someone with ordinary skill in the art before effective fling date of the invention to modify the apparatus and method of Brancuzsky et al. to substitute boiler (i.e. solid fired hot gas generator) of Kohei et al. for the boiler 28 of Brancuzsky et al. in order to save fuel cost (Kohei et al., paragraph [0005]).  Brancuzsky also does not disclose at least one hot gas cyclone is between the at least one hot gas generator and the at least one first heat exchanger so that the exhaust gases produced by said at least one hot gas generator are passed through the at least one hot gas cyclone; wherein the hot gas cyclone is adapted to operate at temperatures below the ash sintering point, and wherein the hot gas cyclone is equipped with a continuously operated ash/soot discharge system; wherein the at least one hot gas cyclone is arranged such that the exhaust gases produced by the at least one solid fired hot gas generator and the exhaust gases produced by the at least one multi-fuel burner are led to and cleaned by the at least one hot gas cyclone and such that the gases cleaned by the at least one hot gas cyclone are subsequently used to heat the vapor gases for drying the bulk goods inside the at least one dryer by indirect heat exchanging inside the at least one heat exchanger. Brunnmair et al. teaches a concept of providing at least one hot gas cyclone 128 between at least one hot gas generator 130 and at least one heat exchanger 116 and so that the exhaust gases produced by said at least one hot gas generator 130 are passed through the at least one hot gas cyclone 128 (Fig. 6, paragraphs [0035]-[037]). Wherein the hot gas cyclone 128 is adapted to operate at temperatures below the ash sintering point (paragraph [0055]), and wherein the hot gas cyclone 128 is equipped with a continuously operated ash/soot discharge system138 (Fig. 6). As Brancuzsky et al. disclose that the exhaust gases produced by the at least one fuel fired hot gas generator 28 and the exhaust gases produced by the at least one multi-fuel burner 5 are led to heat exchanger 4 to heat the vapor gases for drying the bulk goods inside the at least one dryer 1 by indirect heat exchanging inside the at least one heat exchanger 4 (Fig. 3) and Brunnmair et al. teach a concept of using hot gas cyclone 128 for cleaning exhaust gas produced by the hot gas generator 130, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Brancuzsky et al. to include at least one hot gas cyclone is between the at least one hot gas generator and the at least one first heat exchanger so that the exhaust gases produced by said at least one hot gas generator are passed through the at least one hot gas cyclone; wherein the hot gas cyclone is adapted to operate at temperatures below the ash sintering point, and wherein the hot gas cyclone is equipped with a continuously operated ash/soot discharge system; wherein the at least one hot gas cyclone is arranged such that the exhaust gases produced by the at least one solid fired hot gas generator and the exhaust gases produced by the at least one multi-fuel burner are led to and cleaned by the at least one hot gas cyclone and such that the gases cleaned by the at least one hot gas cyclone are subsequently used to heat the vapor gases for drying the bulk goods inside the at least one dryer by indirect heat exchanging inside the at least one heat exchanger as taught by Brunnmair et al. in order to separate the particulate matter from the hot exhaust gases to form a flow of cleaned hot exhaust gas and to flow the cleaned hot gases to the heat exchanger and to prevent the formation sintered ash in the cyclone and to remove the ash more effectively from the exhaust gas stream.
Claims 2-3, 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Kohei et al. (JP H11148626 A) and Brunnmair et al.  (US 2001/0015160 A1) as applied to claims 1 and 15 as above, and further in view of Wiedmann et al. (US 5,237,757).
 	For claims 2-3, 9 ad 16-17, Brancuzsky et al. further disclose wherein at least one filter 6 is configured to clean the exhaust gases produced by said at least one hot gas generator 5, wherein a hot gas generator exhaust gas fan 9 is positioned downstream of the at least one filter 6; wherein at least one heat exchanger 29 is configured to indirectly heat a liquid (paragraph [0045]), said at least one third heat exchanger 29 is configured to be heated by said exhaust gases (Fig. 3, exhaust gases from boiler 28); wherein said exhaust gases produced by said at least one hot gas generator 5, 28 are cleaned by at least one filter 6 (Figs. 1-3); wherein the filter 6 is operated in suction mode (claim 6). The apparatus of Brancuzsky et al. as modified by Kohei et al. and Brunnmair et al. as above includes all that is recited in claims 2-3, 9 and 16-17 except for downstream of said at least one filter, at least one second heat exchanger is configured to indirectly heat gases used as feeding air for said at least one hot gas generator, said at least one second heat exchanger is configured to be heated by said exhaust gases produced by said at least one hot gas generator.  Wiedmann et al. disclose an apparatus for drying bulk goods comprising downstream of at least one filter 16, at least one heat exchanger 17 is configured to indirectly heat gases 19 used as feeding air for at least one hot gas generator 1, said at least one heat exchanger 17 is configured to be heated by exhaust gases produced by said at least one hot gas generator 1 (sole Figure). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Brancuzsky et al. to include downstream of said at least one filter, at least one second heat exchanger is configured to indirectly heat gases used as feeding air for said at least one hot gas generator, said at least one second heat exchanger is configured to be heated by said exhaust gases produced by said at least one hot gas generator as taught by Wiedmann et al. in order to preheat the combustion air by exhaust gas to save energy. 


Response to Arguments
Applicant’s arguments, see pages 8-16 of Remarks, filed 4/26/2022, with respect to the rejection(s) of claim(s) 1-20 under 112, 103 and double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new found reference to Kohei et al. (JP H11148626 A). See rejections above for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY